DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 March 2021 has been entered.

Status of the Claims
Claims 1, 4-5, 7-8 and 10-12 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2021 was filed after the mailing date of the final Office action on 6 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to an herbicide composition comprising at least one compound of formula [I] or a salt thereof, and at least one compound selected from the group consisting of chlorpropham, clethodim, clopyralid, dicamba, diflufenican, florasulam, flufenacet, fluroxypyr, isoxaflutole, pinoxaden, picolinafen, pyraflufen-ethyl, quizalofop-ethyl, triallate, tribenuron-methyl, ioxynil, bicyclopyrone and halauxifen-methyl.  The instant specification provides evidence of unexpected synergism for the instantly claimed combinations (Tables 2 and 3).
The closest prior art is WO 2013/054495 A1 and JP 2014-148487 A which both teach herbicide compositions comprising a combination of a compound of formula [I] and a component B.  However, WO ‘495 and JP ‘487 do not provide examples of the instantly claimed compositions, and they do not teach that the instantly claimed compositions would be expected to provide synergism.  Therefore, a person having ordinary skill in the art would not reasonably expect a synergistic herbicidal activity from the compositions instantly claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616